DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 6/4/21 have been received and entered in the application.
Claims 	1-9, 12-13, 17-21, 24-27, 29-30, 33, 37, and 41-46 are currently pending.
Claims 1-9, 12-13, 17-21, 33, and 41-45 are elected and examined on the merits. 
Claims 24-27, 29-30, 37 and 46 are withdrawn as directed to non-elected inventions with traverse in the response dated 2/10/21. 
Claims 1, 9, 12, 17-20, 29-30 are currently amended. 
Withdrawn Objections & Rejections	
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 contains the limitations “wherein: i) pyruvate is at a concentration… ii) aspartate is at a concentration… and/or iii) glycine is at a concentration” (emphasis added). First it is unclear to which culture media contains the recited components. Second it is unclear if the “and/or” is referring to each of the pyruvate, aspartate, and glycine, or just the aspartate and glycine. For examination purposes the claim is interpreted as comprising “wherein[[:]] the first embryo culture media comprises one or more of the components selected from i) pyruvate [[is]] at a concentration… ii) aspartate [[is]] at a concentration… and[[/or]] iii) glycine [[is]] at a concentration…”. 
Claim 42 contains the limitations “wherein: the concentration of glucose is… the concentration lactate is … the concentration of pyruvate is…the concentration of aspartate is… and/or the concentration of glycine is…” (emphasis added). It is unclear if the “and/or” is referring to each of the glucose, lactate, pyruvate, aspartate, and glycine, or just the aspartate and glycine.
Claim 43 recites various percentages and concentrations of components of the second medium. It is unclear what components are required limitations of the claim. 
Claim 44 contains the limitations “comprises: at least 3 mM glucose; less than 6 mM lactate; less than 0.2 mM pyruvate; at least 0.01 mM aspartate; at least 0.05 mM glycine; at least 0.1 mM glutamine; at least 0.1 mM alanyl-glutamine; and/or
Claim 45 contains the limitations “wherein the second medium comprises i) at least 3.5 mM glucose; 1.24 mM or less lactate; and/or 0.16 mM or less pyruvate; ii) at least 3.5 mM glucose; 1.24 mM or less lactate; and/or-wherein the medium comprises no pyruvate; or iii) at least 3.5 mM glucose; 0.16 mM or less pyruvate; and/or wherein the medium comprises no or substantially no lactate”. It is unclear whether the “and/or” is referring to each of the recited components as alternatives, or just the lactate and pyruvate in each of groups i)-iii). 
Claim Interpretation
For examination purposes, the claims are interpreted as follows. 
41. (Currently amended). The method according to claim 9, wherein the first embryo culture media comprises one or more of the components selected from: 
i) pyruvate [[is]] at a concentration of greater than 0.20 mM
ii) aspartate [[is]] at a concentration of greater than 0.10 mM
iii) glycine [[is]] at a concentration of greater than 0.10 mM

42. (Currently amended) the method according to claim 12, wherein the first embryo culture media comprises one or more of the components selected from:Reply to Office Action of March 4, 2021 
43. (Currently amended) The method according to claim 13, wherein the second medium comprises one or more of the components selected from: 
i) between about 10%to 90% of the pyruvate content of the first embryo culture medium
ii) between about 10to 90% of the lactate content compared to the first embryo culture medium, or wherein the second medium comprises less than 10 mM lactate, less than 5 mM lactate, or less than or equal to 1.24 mM lactate; 
iii) about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, or 90% of the acetyl-carnitine content of the first embryo culture medium
iv) between about 10to 90% of the EDTA content of the first embryo culture medium
v) between about 10to 90% of the glutamine content of first embryo culture medium
vi) between about 10to 90% of the alanyl- glutamine content of the first embryo culture medium; 
vii) no pyruvate;
viii) less than 10 mM lactate; 
ix) no acetyl-carnitine; 
x) no EDTA; 
xi) less than 0.5 mM glutamine; and
xii) less than 3 mM alanyl-glutamine.
 one or more of the components selected fromReply to Office Action of March 4, 2021: at least 3 mM glucose; less than 6 mM lactate; less than 0.2 mM pyruvate; at least 0.01 mM aspartate; at least 0.05 mM glycine; at least 0.1 mM glutamine; at least 0.1 mM alanyl-glutamine; and[[/or]] at least 0.01 mM acetyl-carnitine.
45. (Currently amended) The method of claim 33, wherein the second medium comprises: 
i) at least 3.5 mM glucose; 1.24 mM or less lactate; and[[/or]] 0.16 mM or less pyruvate; 
ii) at least one of at least 3.5 mM glucose; 1.24 mM or less lactate; and[[/or]] wherein the medium comprises no pyruvate; or 
iii) at least 3.5 mM glucose; 0.16 mM or less pyruvate; and/or wherein the medium comprises no or substantially no lactate.
Conclusion
Claims 41-45 are rejected. Claims 1-9, 12-13, 17-21, and 33 are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632